PER CURIAM.
Petitioner requests we issue a writ of certiorari to quash the trial court’s order imposing the lien it placed on petitioner’s inmate trust account upon petitioner’s filing of a petition for writ of mandamus. Because the petition for writ of mandamus sought only credit for time served, the petition constituted a collateral criminal proceeding. See e.g., Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003). Consequently, court costs may not be assessed. See id. The petition for writ of certiorari is GRANTED, and the order imposing the lien is QUASHED.
KAHN, LEWIS, and HAWKES, JJ., concur.